** Summary **
COMPUTATION OF STATE AID TO LOCAL SCHOOL DISTRICTS Title 70 Ohio St. 18-112 [70-18-112] guarantees that no school district will receive less state aid under the new State Aid formula than the district received under previous law. The computation into the previous "Q" factor formula of special education aid allowed by 70 Ohio St. 18-109 [70-18-109] (1972) is not permitted by 70 Ohio St. 18-112 [70-18-112] (1971).  The Attorney General has considered your request for an opinion wherein you ask the following question: Must the financial division of the State Department of Education add $4,500.00 for special education classes started in the 1969-70 and 1970-71 school years and $5,000.00 for special education classes started in the 1971-72 school year to the minimum allocation guarantee of 70 Ohio St. 18-112 [70-18-112] (1971) in determining the amount of State Aid payable to a school district? Your question, which deals with the proper method of computation of State Aid to school districts, was prompted by extensive revisions in methods of computation adopted by the Legislature in 1971. Previous law required a complicated series of computations which used the 1963-64 school year as a basis for determining minimum support. The formula mandated by previous statutes required the use of a final quotient reflecting state aid per child expressed as a rounded dollar figure which came to be known as the "Q" factor.  When a simpler method of computation of state aid was enacted in 1971, the Legislature also adopted a saving provision designed to insure that no school district would suffer a reduction in State Aid because of the new formula; Title 70 Ohio St. 1971, 18-112 [70-18-112] provides that: "`No school district shall receive less State Aid per ADA under this program in 1971-72 or succeeding years than the district would have received by adding the 1970-71 `Q' factor to Ninety-two Dollars ($92.00) and multiplying the sum by the preceding year's ADA. Provided, for the school year 1972-73 and thereafter, districts must levy the maximum general fund mills to receive the above guarantee.'" The "Q" factor figure representing previous "Foundation Program Aid" for 1970-71 is to be added to the 1970-71 figure for Incentive Aid, or Ninety-two dollars ($92.00). See 70 Ohio St. 18-7A [70-18-7A] and 70 Ohio St. 18-8A [70-18-8A] (1970). The resulting figure is the guaranteed minimum under 70 Ohio St. 18-112 [70-18-112] (1971). A school district can receive no less state aid under the new formula under 70 Ohio St. 18-109 [70-18-109] (1971) than the school district received under the previous formula found at 70 Ohio St. 18-7A [70-18-7A] and 18-8A.  A plain reading of the two formulas stated in 70 Ohio St. 18-7A [70-18-7A] and 70 Ohio St. 18-8A [70-18-8A] (1970) and 70 Ohio St. 18-109 [70-18-109] (1971) indicates that special education funds are to be computed as an integral part of each State Aid formula. Title 70 Ohio St. 18-7A [70-18-7A] provided in part that the term "Total State Aid" as used above shall include . . . Special Education Aid . . . ." Similarly, specific provisions for special education aid are found in the current State Aid formula at 70 Ohio St. 18-109 [70-18-109](1)(c) (1971). Special education funds have previously been computed into each formula, no additional special education funds could be added to the "Q" factor formula. To do otherwise would result in a total based upon a double computation of the special education funds. It is, therefore, the opinion of the Attorney General that your question should be answered in the negative.  Title 70 Ohio St. 18-112 [70-18-112] (1971) guarantees that no school district will receive less state aid under the new school code than the district received under the previous law. The "Q" factor formula guarantee of Section 18-112 does not provide for additions of special education aid allowed under the amended statute, 70 Ohio St. 18-109 [70-18-109](1)(c) (1971). The State Department of Education, therefore, should not add flat grants for special education provided in the 1971 law to the other enumerated factors in determining minimum state aid under 70 Ohio St. 18-112 [70-18-112] (1971).  (C. Larry Pain) ** SEE: OPINION NO. 73-235 (1973) **